DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/16/2020 is fully withdrawn.  Claim 12-14, directed to species non-elected no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Randall Pyles on January 11, 2021.
The application has been amended as follows: 
Claim 2 (currently amended): A display device comprising: a liquid crystal layer; pixel electrodes each having an elongated shape and including bending portions in a middle with respect to a pixel electrode lengthwise direction; 
Response to Amendment
Claims 2-14 are currently pending.  In response to the Office Action mailed 11/13/2020, applicant amended claims 2 and 3; canceled claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/01/2020, with respect to claim 2 have been fully considered and are persuasive.  Claim 2 was amended as an independent claim to include all the limitations of claim 1, previously indicated as containing allowable subject matter.

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “second conductive lines extending in the pixel electrode width direction and including sections overlapping the pixel lines via an insulator, the second conductive lines being electrically connected to the common electrode.”
Claims 3-14 are allowable due to dependency to claim 2.
US 20090310072 A1 to Morii et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Morii discloses various limitations of base claim 1: a display device comprising: a liquid crystal layer (para 33); pixel electrodes each having an elongated shape (See Fig. 2) and including bending portions in a middle with respect to a pixel electrode lengthwise direction (See Fig. 2); a common electrode overlapping the pixel electrodes via an insulator (See Fig. 2 common electrode 3 and common line 2, para 15); and conductive lines extending in a pixel electrode widthwise direction to overlap the bending portions of the pixel electrodes via an insulator (Fig. 2 common line 2, para 15), the conductive lines being electrically connected to the common electrode (as shown in Fig. 2), further comprising: switching components connected to the pixel electrodes (Fig. 2 TFT 50); pixel lines extending in the pixel electrode widthwise direction (Fig. 2 line 44) and being connected to the switching components (See Fig. 2).
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871